Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application serial number 17/245,430 filed on 04/30/2021.
Claims 1-12, 13-17, 18-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2-9, 11-12, 18, 19, 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over BOGINENI et al. (US 20200196155, hereinafter, BOGINENI’s 155) in view of FAULHBER, JR. et al. (US 20190156247, hereinafter, FAULHBER’s 247, and further in view of Reider et al. (US 20200186227, hereinafter, Reider’s 227) .
Regarding to the claim 1, US 20200196155 teaches receiving, by the system, performance feedback data representative of performance feedback related to operation of the trained machine learning model at the radio access network equipment; and using, by the system, the performance feedback data to evaluate a performance of the trained machine learning model and identify the trained machine learning model (receiving, by the system, performance feedback data representative of performance feedback related to operation of the trained machine learning model at the radio access network equipment; and using, by the system, the performance feedback data to evaluate a performance of the trained machine learning model and identify an update for the trained machine learning model) [see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4] .
However, US 20200196155 does not explicitly teach deploying, by a system comprising a processor, data representative of a trained machine learning model to radio access network equipment, wherein the trained machine learning model is usable by the radio access network equipment to analyze radio access network data and make radio access network control decisions based on the radio access network data;
US 20190156247, from the same or similar fields of endeavor, teaches deploying, by a system comprising a processor, data representative of a trained machine learning model to radio access network equipment, wherein the trained machine learning model is usable by the radio access network equipment to analyze radio access network data and make radio access network control decisions based on the radio access network data (deploying, by a system comprising a processor, data representative of a trained machine learning model to radio access network equipment, wherein the trained machine learning model is usable by the radio access network equipment to analyze radio access network data and make radio access network control decisions based on the radio access network data) [see the Abstract and Paragraphs 0036 & 0052 & 0072 & 0068 & 0096 & 0082 & 0088 & 0089].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200196155 in view of US 20190156247 because US 20190156247 suggests that Techniques for dynamic accuracy-based experimentation and deployment of machine learning (ML) models are described. Inference traffic flowing to ML models and the accuracy of the models is analyzed and used to ensure that better performing models are executed more often via model selection.
However, US 20200196155 and US 20190156247 do not explicitly teach an update for the trained machine learning model.
US 20200186227, from the same or similar fields of endeavor, teaches an update for the trained machine learning model (ML model update) [see Figure 1 , the Abstract and Paragraphs 0016, 0024-0033, 0008-0010 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200196155 and US 20190156247), and further in view of US 20200186227 because US US 20200186227  suggests that there is provided a system for antenna beam selection in a radio access network, the system comprising: a measurement module configured to obtain channel quality measurements of a plurality of beams usable to serve a user equipment in the radio access network; a training module coupled to the measurement module, wherein the training module is configured to generate a machine learning model based on the channel quality measurements; and a prediction module coupled to the training module, wherein the prediction module is configured to: receive the machine learning model from the training module, and select, based on the machine learning model, one of the plurality of beams used to serve the user equipment.

Note: [0030] The terms “machine learning” (ML) and “artificial intelligence” (AI) are generally used interchangeably herein. ML and AI models can optionally be in the form of “micro-services” (mS). Thus ML models illustrated, e.g., in FIG. 1 can comprise AI models and mS. As radio access networks such as radio access network 106 evolve to 5G, the immense complexity of the networks will benefit from advanced ML and AI based solutions to plan, manage, and optimize the radio access network 106. Consequently, it will become a priority to be able to use the best in class AI/ML solutions within the RAN elements. Aspects of this disclosure provide a ML model deployment pipeline 100 to deploy and update trained AI/ML models into RAN elements, such as RAN network controllers, of radio access network 106.

Regarding to the claim 2, US 20200196155 further teaches training, by the system, an untrained machine learning model resulting in the data representative of the trained machine learning model (training, by the system, an untrained machine learning model resulting in the data representative of the trained machine learning model)  [see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4].Regarding to the claim 3, US 20200196155 further teaches further comprising collecting, by the system, model training data from the radio access network equipment, wherein the model training data is for use in connection with training the untrained machine learning model (collecting, by the system, model training data from the radio access network equipment, wherein the model training data is for use in connection with training the untrained machine learning model ) [see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4].Regarding to the claim 4, US 20200196155 further teaches wherein the training comprises training the untrained machine learning model in a virtualized environment  (wherein the training comprises training the untrained machine learning model in a virtualized environment ) [see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4].Regarding to the claim 5, US 20200196155 further teaches wherein the virtualized environment comprises a virtualized radio access network command interface (wherein the virtualized environment comprises a virtualized radio access network command interface) [see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4].Regarding to the claim 6, US 20200196155 further teaches wherein the training comprises multiple training cycles (the training comprises multiple training cycles) [see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4].Regarding to the claim 7, US 20200196155 further teaches modifying, by the system, the data representative of the trained machine learning model by incorporating the update in the trained machine learning model, resulting in updated model data representative of an updated machine learning model (modifying, by the system, the data representative of the trained machine learning model by incorporating the update in the trained machine learning model, resulting in updated model data representative of an updated machine learning model) [see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4].Regarding to the claim 8, US 20200196155 further teaches  training, by the system, the updated model data representative of the updated machine learning model (training, by the system, the updated model data representative of the updated machine learning model) [see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4].Regarding to the claim 9, US 20200196155 and US 20190156247 and US 20190156247 teach the limitations of the claim 8 above.
However, US 20200196155 does not teach  deploying, by the system, the updated model data representative of the updated machine learning model to the radio access network equipment  .US 20190156247, from the same or similar fields of endeavor, teaches deploying, by the system, the updated model data representative of the updated machine learning model to the radio access network equipment (deploying, by a system comprising a processor, data representative of a trained machine learning model to radio access network equipment, wherein the trained machine learning model is usable by the radio access network equipment to analyze radio access network data and make radio access network control decisions based on the radio access network data) [see the Abstract and Paragraphs 0036 & 0052 & 0072 & 0068 & 0096 & 0082 & 0088 & 0089].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200196155 in view of US 20190156247 because US 20190156247 suggests that Techniques for dynamic accuracy-based experimentation and deployment of machine learning (ML) models are described. Inference traffic flowing to ML models and the accuracy of the models is analyzed and used to ensure that better performing models are executed more often via model selection.

Regarding to the claim 11, US 20200196155 further teaches uploading, by the system, the data representative of the trained machine learning model to a machine learning model design platform; and in response to the uploading, receiving, by the system, published model data representative of a published trained machine learning model, wherein the published model data is deployed to the radio access network equipment [see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4].Regarding to the claim 12, US 20200196155 further teaches wherein the trained machine learning model comprises a micro-service (wherein the trained machine learning model comprises a micro-service) [see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4].
Regarding to the claim 18, US 20200196155 teaches providing, by the radio access network controller, performance feedback data to the network automation equipment, wherein the performance feedback data is related to the executing of the trained machine learning model and wherein the performance feedback data is usable by the network automation equipment to identify the trained machine learning model (receiving, by the system, performance feedback data representative of performance feedback related to operation of the trained machine learning model at the radio access network equipment; and using, by the system, the performance feedback data to evaluate a performance of the trained machine learning model and identify an update for the trained machine learning model) [see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4] .
However, US 20200196155 does not explicitly teach obtaining, by a radio access network controller, a trained machine learning model from network automation platform equipment, wherein the trained machine learning model was trained using machine learning model training data obtained via a radio access network comprising the radio access network controller; 
US 20190156247, from the same or similar fields of endeavor, teaches obtaining, by a radio access network controller, a trained machine learning model from network automation platform equipment, wherein the trained machine learning model was trained using machine learning model training data obtained via a radio access network comprising the radio access network controller; executing, by the radio access network controller, the trained machine learning model to analyze radio access network data communicated via the radio access network and to make a radio access network control decision for network equipment of the radio access network based on the radio access network data (deploying, by a system comprising a processor, data representative of a trained machine learning model to radio access network equipment, wherein the trained machine learning model is usable by the radio access network equipment to analyze radio access network data and make radio access network control decisions based on the radio access network data) [see the Abstract and Paragraphs 0036 & 0052 & 0072 & 0068 & 0096 & 0082 & 0088 & 0089].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200196155 in view of US 20190156247 because US 20190156247 suggests that Techniques for dynamic accuracy-based experimentation and deployment of machine learning (ML) models are described. Inference traffic flowing to ML models and the accuracy of the models is analyzed and used to ensure that better performing models are executed more often via model selection.
However, US 20200196155 and US 20190156247 do not explicitly teach an update for the trained machine learning model.
US 20200186227, from the same or similar fields of endeavor, teaches an update for the trained machine learning model (ML model update) [see Figure 1 , the Abstract and Paragraphs 0016, 0024-0033, 0008-0010 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200196155 and US 20190156247), and further in view of US 20200186227 because US US 20200186227  suggests that there is provided a system for antenna beam selection in a radio access network, the system comprising: a measurement module configured to obtain channel quality measurements of a plurality of beams usable to serve a user equipment in the radio access network; a training module coupled to the measurement module, wherein the training module is configured to generate a machine learning model based on the channel quality measurements; and a prediction module coupled to the training module, wherein the prediction module is configured to: receive the machine learning model from the training module, and select, based on the machine learning model, one of the plurality of beams used to serve the user equipment.

Regarding to the claim 19, US 20200196155 further teaches wherein the operations further comprise obtaining, by the radio access network controller, an updated machine learning model, and wherein the updated machine learning model incorporates the update identified from the performance feedback data (an updated machine learning model, and wherein the updated machine learning model incorporates the update identified from the performance feedback data ) [see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4].Regarding to the claim 20, US 20200196155 further teaches providing, by the radio access network controller, machine learning model training data to network automation platform equipment, and wherein the machine learning model training data is usable by the network automation equipment to train the trained machine learning model (wherein the machine learning model training data is usable by the network automation equipment to train the trained machine learning model ) [see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4].

Claim(s) 13, 14,  16,  17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOGINENI et al. (US 20200196155, hereinafter, BOGINENI’s 155) in view of FAULHBER, JR. et al. (US 20190156247, hereinafter, FAULHBER’s 247, and further in view of Reider et al. (US 20200186227, hereinafter, Reider’s 227), and further in view of US 20190220253 .
Regarding to the claim 13, US 20200196155 teaches receiving performance feedback data representative of operation of the trained machine learning model at the radio access network equipment; and using the performance feedback data to evaluate a performance of the trained machine learning model (receiving, by the system, performance feedback data representative of performance feedback related to operation of the trained machine learning model at the radio access network equipment; and using, by the system, the performance feedback data to evaluate a performance of the trained machine learning model and identify the trained machine learning model) [see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4] .
However, US 20200196155 does not explicitly teach deploying the trained machine learning model for use by the radio access network equipment;
US 20190156247, from the same or similar fields of endeavor, teaches deploying the trained machine learning model for use by the radio access network equipment (deploying, by a system comprising a processor, data representative of a trained machine learning model to radio access network equipment, wherein the trained machine learning model is usable by the radio access network equipment to analyze radio access network data and make radio access network control decisions based on the radio access network data) [see the Abstract and Paragraphs 0036 & 0052 & 0072 & 0068 & 0096 & 0082 & 0088 & 0089].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20200196155 in view of US 20190156247 because US 20190156247 suggests that Techniques for dynamic accuracy-based experimentation and deployment of machine learning (ML) models are described. Inference traffic flowing to ML models and the accuracy of the models is analyzed and used to ensure that better performing models are executed more often via model selection.
However, US 20200196155 and US 20190156247 do not explicitly teach an update for the trained machine learning model.
US 20200186227, from the same or similar fields of endeavor, teaches an update for the trained machine learning model (ML model update) [see Figure 1 , the Abstract and Paragraphs 0016, 0024-0033, 0008-0010 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200196155 and US 20190156247), and further in view of US 20200186227 because US US 20200186227  suggests that there is provided a system for antenna beam selection in a radio access network, the system comprising: a measurement module configured to obtain channel quality measurements of a plurality of beams usable to serve a user equipment in the radio access network; a training module coupled to the measurement module, wherein the training module is configured to generate a machine learning model based on the channel quality measurements; and a prediction module coupled to the training module, wherein the prediction module is configured to: receive the machine learning model from the training module, and select, based on the machine learning model, one of the plurality of beams used to serve the user equipment.
However, US 20200196155 and US 20190156247 and US 20200186227 do not explicitly teach a published machine learning model.
US 20190220253, from the same or similar fields of endeavor, teaches obtaining, from radio access network equipment, machine learning model training data; obtaining, from machine learning model design platform equipment, a published machine learning model; using the machine learning model training data to train the published machine learning model, resulting in a trained machine learning model (obtaining, from radio access network equipment, machine learning model training data; obtaining, from machine learning model design platform equipment, a published machine learning model; using the machine learning model training data to train the published machine learning model, resulting in a trained machine learning model) [see Figure 1 and Paragraph 0020].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (US 20200196155 and US 20190156247 and US 20200186227), and further in view of US 20190220253 because US 20190220253 suggests that Therefore, there is a need for a learning based adaptive solution that may predict software code remediation against any coding standard violation in any of the programming languages and may overcome limitations of the rule-based techniques of improvising quality of the software codes.

Regarding to the claim 14, US 20200196155 further teaches an update for the trained machine learning model based on the performance feedback data [see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4].Regarding to the claim 16, US 20200196155 further teaches  wherein obtaining the machine learning model training data comprises using an A1 interface to retrieve the model training data see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4].Regarding to the claim 17, US 20200196155 further teaches wherein obtaining the machine learning model training data comprises determining the machine learning model training data for the published machine learning model and requesting the machine learning model training data from the radio access network equipment see Paragraphs 0021 & 0022 & 0026 & 0039 and Figure 4].






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 11026103. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of the application serial number 17245430
Claim 14 of the Patent Number 11026013
A method, comprising: deploying, by a system comprising a processor, data representative of a trained machine learning model to radio access network equipment, wherein the trained machine learning model is usable by the radio access network equipment to analyze radio access network data and make radio access network control decisions based on the radio access network data; receiving, by the system, performance feedback data representative of performance feedback related to operation of the trained machine learning model at the radio access network equipment; and using, by the system, the performance feedback data to evaluate a performance of the trained machine learning model and identify an update for the trained machine learning model.
A method, comprising: sending, by a radio access network controller comprising a processor, model training data for use in training a machine learning model for network equipment used in a radio access network; receiving, by the radio access network controller, data representative of a trained machine learning model for the radio access network, wherein the trained machine learning model was trained using the model training data; executing, by the radio access network controller, the trained machine learning model to analyze radio access network data and make a radio access network control decision based on the radio access network data; sending, by the radio access network controller, performance feedback data representative of performance feedback related to the executing of the trained machine learning model at the radio access network controller; and receiving, by the radio access network controller, updated model data representative of an updated machine learning model for the network equipment, wherein the updated machine learning model incorporates an update identified from the performance feedback data.



Allowable Subject Matter
Claims 10, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412